DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, filed 12/17/2021 in response to Office Action (non-final rejection) mailed 9/17/2021.
Claims 1-19 were previously pending. With Applicant’s filing of 12/17/2021 Claims 1, 4-5, 11-13, and 17-18 are amended, Claims 2, 10, and 19 are cancelled, and Claims 3, 6-9, and 14-16 are as previously presented. Presently Claims 1, 3-9, and 11-18 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Because Claim 10 was cancelled by the Applicant, the application has been amended as follows: 
Claims 11-13 line 1:
The stereolithography device according to claim [10]1,

Response to Amendment
The Drawings (figure 4) were previously objected to as having minor informality. In light of Applicant’s amendment, the object is withdrawn.
Claim 19 were previously rejected under 35 USC 112(a) as failing to comply with the written description requirement. In light of Applicant’s cancelling of the claim, this rejection is withdrawn.
Claims 1-19 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment these rejections are withdrawn. 

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 12/17/2021, with respect to Claims 1-19 have been fully considered and are persuasive. The prior art rejections of Claims 1-19 are withdrawn. 

Allowable Subject Matter
Claims 1, 3-9, and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited claim limitation that a memory device is attached to and assigned to the bottle, wherein, in the memory device, information is stored regarding the printing material located in the bottle, the stored information comprising the filling level of the printing material, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 3-9 and 11-16 are allowable as depending from an allowable base claim.
Independent Claim 17 is allowable because the recited claim limitations for a wall thickness which is permeable to a capacitive, filling level sensor and is less than 2 mm, a memory device attached to a wall of the bottle, wherein the wall of the bottle is non-metallic and free from metallic coatings at least at a point adjacent to a bottle outlet, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claim 18 is allowable as depending from an allowable base claim.
A close prior art reference of record Megretski et al. discloses a stereolithography apparatus comprising a stereolithographic printer comprising a build platform, container, printing material, one or more resin level sensors, a replaceable reservoir of printing material, a controller, and may include a pouring outlet that induces fluid flow of printing material from the reservoir to the container. Filling level sensors may include multiple capacitive non-contact sensors, each connected to a common measuring device configured to receive a reading from each sensor individually, and a filling level of the printing material in the container may be determined based on the readings received from the capacitive sensors. Calibration data used to interpret the readings from the sensors may depend in part on the properties of the container such as the geometry of the container, accordingly identifications may be required, such as an identifier associated with said container. Calibration data and/or information regarding printing material Megretski et al. does not disclose a bottle, a bottle holder, a filling level sensor on the bottle holder, and a memory device attached to and assigned to the bottle. Megretski et al. does not disclose the claim limitations recited above.
A close prior art reference, Busato et al. (US 2021/0023787 A1, here made of record), discloses a removable bottles the may contain printing material, the bottles disposed on a bottle holder, a filling level sensor provided on the bottle holder for detecting the printing material, and a device-side accommodation of the bottle holder in flow connection with a trough which can be filled with printing material and into which a construction platform of the stereolithography device is configured for introduction into the construction platform. Busato et al. does not disclose a memory device attached to and assigned to the bottle, wherein, in the memory device, information is stored regarding the printing material located in the bottle. Busato et al. does not disclose a bottle comprising a wall thickness which is permeable to a capacitive, filling level sensor and is less than 2 mm, a memory device attached to a wall of the bottle (10), wherein the wall of the bottle (10) is non-metallic and free from metallic coatings at least at a point adjacent to a bottle outlet. Busato et al. does not disclose the claim limitations recited above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743